Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5293   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

      ORDER ESTABLISHING BAIL HEARING PROCEDURES

       On July 31, 2020, the Court certified a class of all noncitizens in

ICE custody at the Calhoun County Correctional Facility and a habeas

litigation group of all such noncitizens who are at increased risk of a dire

outcome from COVID-19. (ECF No. 162.) On August 4, 2020, the Court

established procedures to determine which members of the class are also

members of the habeas litigation group. (ECF No. 166.) The Court now
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5294   Page 2 of 7




establishes procedures to consider members of the habeas litigation

group for bail pending adjudication of the merits.

      I.    Legal Standard

      The Sixth Circuit has recognized the district court’s “inherent

authority” to grant a habeas petitioner release on bail pending

adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

there is a ‘substantial claim of law’ and ‘the existence of ‘some

circumstance making [the motion for bail] exceptional and deserving of

special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

F.2d 869, 871 (6th Cir. 1993)).

      II.   Analysis

      The habeas litigation group makes a substantial claim of law. In

eight prior opinions in this case and its companion case, No. 20-10921

Zaya v. Adducci, the Court has granted preliminary injunctive relief after

finding that medically vulnerable detainees had shown a likelihood of

success on the merits of their due process claim challenging their

continued detention at the Calhoun County Correctional Facility. (See

ECF Nos. 23 (granting Petitioner Malam TRO), 29 (granting Plaintiff


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5295   Page 3 of 7




Toma TRO), 33 (converting Malam TRO into preliminary injunction), 41

(converting Toma TRO into preliminary injunction); 68 (granting

preliminary injunction for Plaintiffs Alhalmi and Cardona Ramirez); 90

(granting preliminary injunction for Plaintiffs Salabarria and Rosales

Borboa); 127 (granting preliminary injunction for Plaintiffs Barash,

Krcoska, Perez Pavon, Ley Santana, Johanna Whernman, and William

Whernman); Zaya v. Adducci, Case No. 20-10921, 2020 WL 1903172

(E.D. Mich. Apr. 18, 2020) (granting Petitioner Zaya TRO); Zaya v.

Adducci, Case No. 20-10921, 2020 WL 2487490 (E.D. Mich. Apr. 18, 2020)

(converting Zaya TRO into preliminary injunction).) Now, habeas

litigation group members, raising identical claims, remain in the same

conditions that the Court has repeatedly found are likely to violate these

members’ Fifth Amendment rights. Additionally, the COVID-19

pandemic constitutes an exceptional circumstance deserving special

treatment in the interests of justice. The Court will consider all habeas

litigation members for bail.

      III.   Procedure

      Akin to criminal proceedings, the Court will conduct individualized

bail hearings to assess whether each habeas litigation group member


                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5296   Page 4 of 7




would pose either a risk of flight or danger to the community if granted

bail. 18 U.S.C. § 3142. Other district courts have instituted effective

procedures to manage significant numbers of bail applications in similar

cases during COVID-19. See Savino v. Souza, Case No. 20-cv-10617 (D.

Mass. Apr. 8, 2020); Zepeda Rivas v. Jennings, Case No. 20-cv-027321

(N.D. Cal. Apr. 29, 2020). Beginning Wednesday, August 12, the Court

will consider ten individual bail applications per day from non-disputed

habeas litigation group members. Beginning Wednesday, August 26, the

Court will consider ten individual bail applications per day from disputed

group members whom the Court finds to be members of the habeas

litigation group. At each bail hearing, the Court will hear argument from

both parties pertaining to whether an individual group member would

pose a risk of flight or danger to the community upon release.

      IV.   First Hearing

      Pending the parties’ submissions regarding habeas litigation group

membership, the Court will hold a bail hearing for six individuals.




                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5297   Page 5 of 7




      On July 1, 2020, seven Applicants moved to intervene as named

Plaintiffs in this action, alleging that because of their underlying medical

conditions they are at increased risk of a dire outcome from COVID-19

and face a high risk of irreparable injury in continued detention. (ECF

No. 130.) On June 18, 2020, Defendants identified Applicants Jin Gan,

Ahammad Ali, Pedro Quijada, and Tauqir Niazi as being at a heightened

risk of a dire outcome from COVID-19. (ECF No. 130, PageID.4289.) On

May 11, 2020, Defendants identified Applicants Ziggy Marcus Garvie and

Juan Guerrero Bernardez as detainees with chronic medical conditions.

(Id.) Plaintiffs identified Applicant Zaid Shaher Mohammad al-Araj as

medically vulnerable. (Id.)

      The Court finds that Applicants Gan, Ali, Quijada, Niazi, Garvie,

and Gerrero Bernardez are at heightened risk of a dire outcome from

COVID-19. Applicant Ali suffers from asthma that causes shortness of

breath at least two or three times per week and regular nighttime

awakenings. (ECF No. 130, PageID.4297.) Applicant Jin is sixty-nine

years old and suffers from hypertension and Type 2 diabetes. (Id. at

PageID.4298.) Applicant Niazi suffers from high blood pressure and

diabetes. (Id.) Applicant Quijada suffers from severe rheumatoid


                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20   PageID.5298   Page 6 of 7




arthritis and diabetes. (Id.) Defendants identified Applicants Ali, Jin,

Niazi, and Quijada as being at heightened risk of a dire outcome from

COVID-19. (Id. at PageID.4289.) Accordingly, the Court concludes that

these Applicants are habeas litigation group members.

      Applicant Bernardez is fifty-nine years old and suffers from

hypertension. (Id. at PageID.4297.) Applicant Garvie suffers from

hypertension and tuberculosis. (Id. at PageID.4298.) Defendants

identified Applicants Bernardez and Garvie as having chronic medical

conditions but did not identify them as being at heightened risk of a dire

outcome. (Id. at PageID.4289.) In another case involving a medically

vulnerable detainee challenging the constitutionality of civil detention

during COVID-19, the Court reviewed recent public health developments

to conclude that hypertension increases an individual’s risk of a dire

outcome from COVID-19. Dikeh v. Adducci, Case No. 20-11166 (E.D.

Mich. July 1, 2020), ECF No. 16 at PageID.261. Accordingly, the Court

finds that Applicants Bernardez and Garvie are members of the habeas

litigation group.

      Applicant Zaid Shaher Mohammad al-Araj is fifty-two years old and

suffers from high blood pressure and corresponding respiratory


                                      6
Case 5:20-cv-10829-JEL-APP ECF No. 168 filed 08/04/20           PageID.5299      Page 7 of 7




problems. (ECF No. 130, PageID.4296.) Defendants did not identify

Applicant al-Araj as either having chronic medical conditions or being at

increased risk of a dire outcome from COVID-19. The Court will

adjudicate Applicant al-Araj’s membership in the habeas litigation group

upon receiving the briefing specified in the Court’s August 4, 2020 order.

(ECF No. 168.)

       The Court will hold a bail hearing for these six habeas litigation

group members on Monday, August 10, 2020 at 10:30AM. Defendants are

ordered to file summaries of these group members’ criminal histories and

any other information related to their risk of flight no later than Friday,

August 7.

       IT IS SO ORDERED.

Dated: August 4, 2020                            s/Judith E. Levy
Ann Arbor, Michigan                              JUDITH E. LEVY
                                                 United States District Judge


                             CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court s ECF System to their respective email
or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing on August 4,
2020.

                                                 s/William Barkholz
                                                 WILLIAM BARKHOLZ
                                                 Case Manager



                                             7
